Title: To Benjamin Franklin from Landais, 16 June 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please your Excellency
L’Orient 16 June 1780
My last to you was of the 14 Instant in which I informed your Excellency that I had retaken the Command of the Ship Alliance, which I left in the charge of my Lieutenant.
There are on board this Ship sixty seven cases containing small arms and two hundred & sixteen barrells of powder, which are claim’d by Mr. Thavenard Commr. of the Port of L’Orient. I know not on whose account, to whom they belong, or by whose order they are placed here. There are also on board some Cannon in the same predicament, except that they have not been claim’d. If it is by your order you will please to Acquaint me with it, and let me know what I am to do with them.
I have repeatedly desired your Excellency to have my people paid their prize money, but I have never had the honor of receiving an answer; I shall only add now, that I am sure it would be for the Interest of the United States that no more time be lost by that delay.
As I have only shewn your Excellency my commission, I have now the honor of inclosing you a copy of it, with documents sufficient to convince your Excellency that I have the sole right of commanding the Frigate Alliance, and if your Excellency has any orders or dispatches for America for me, I am ready to receive them, if circumstances permitt me to wait for them. It will be necessary for me to receive permissions from your Excellency for those Gentlemen you think proper to give a passage in this Ship. I write your Excellency by duplicate and desire to be answer’d so, that I may be sure to receive your Letters. I have the honor to be with due respect Your Excellencys most humble Servant.
P: Landais
his Exy. Dr. Franklin
 
Addressed: His Excellency B Franklin Esqr. / Minister plenipotentiary to the / United States / Passy / near Paris
Notation: P. Landais L’Orient 16. June 80
